Citation Nr: 1103004	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  04-42 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to June 
1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in St. 
Petersburg, Florida.                  

The Veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in February 2007.  A copy 
of the transcript of that hearing is of record.  

By a May 2007 decision, the Board determined that new and 
material evidence had not been received to reopen a previously 
denied claim for service connection for a left knee disability.  

The Veteran appealed the Board's May 2007 decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a June 
2008 Order, the Court vacated the Board's May 2007 decision, 
incorporating a Joint Motion for Remand (JMR).  

In September 2009, the Board remanded this case for additional 
development.     

The decision set out below grants the application to reopen the 
claim for service connection for a left knee disability.  The 
underlying issue of entitlement to service connection for a left 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.







FINDINGS OF FACT

1.  By a June 1991 decision, the Board denied the Veteran's claim 
of entitlement to service connection for a left knee disability.  

2.  In November 2001, the Veteran filed an application to reopen 
his claim for service connection for a left knee disability.  

3.  Evidence obtained since the June 1991 Board decision denying 
service connection for a left knee disability, is not cumulative 
of previously considered evidence, it relates to an unestablished 
fact necessary to substantiate the claim, and it raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The June 1991 decision, in which the Board denied the 
Veteran's claim of entitlement to service connection for a left 
knee disability, is final.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. §§ 3.160(d), 20.1103 (2010).

2.  New and material evidence has been received since the June 
1991 Board decision to reopen the claim for service connection 
for a left knee disability.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claim to reopen based on 
new and material evidence with respect to the Veterans Claims 
Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100 et. seq. (West 2002 & Supp. 2010).  Given the 
favorable outcome as noted below, no conceivable prejudice to the 
Veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).


Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2010).  Direct service connection 
requires a finding that there is a current disability that has a 
definite relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  Service connection may also be 
granted on the basis of a post-service initial diagnosis of a 
disease, where the physician relates the current condition to the 
period of service.  Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
during service."  38 C.F.R. § 3.303(d).  For certain chronic 
disorders, to include arthritis, service connection may be 
granted if the disease becomes manifest to a compensable degree 
within one year following separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.    

The Veteran's original claim of entitlement to service connection 
for a left knee disability was denied by the Board in a June 1991 
decision.  At that time, the Board found that the Veteran's 
tripartite of the left patella, which was diagnosed during 
service, was a developmental defect which did not chronically 
worsen in service.  The Board also found that the Veteran's left 
knee arthritis was first demonstrated many years after service.  
Thus, the Board concluded that the Veteran's tripartite of the 
left patella was a developmental defect which was not aggravated 
by service.  The Board further concluded that the Veteran's left 
knee arthritis was not incurred in or aggravated by service; nor 
may it be presumed to have been incurred in service.     

The June 1991 Board decision is final.  38 U.S.C.A. § 7104.  Once 
a decision becomes final, new and material evidence is required 
to reopen the claim which was denied.  38 U.S.C.A. § 5108.  
Because the June 1991 Board decision was the last final 
disallowance, the Board must review all of the evidence submitted 
since that action to determine whether the Veteran's claim for 
service connection for a left knee disability should be reopened 
and re- adjudicated on a de novo basis.  
38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273 (1996).

For claims filed on or after August 29, 2001, such as this claim, 
new evidence means existing evidence not previously submitted to 
agency decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence of record at the time of the June 1991 Board 
decision consisted of the Veteran's service treatment records and 
a VA examination report, dated in April 1990.  

The Veteran's service treatment records show that on September 2, 
1964, the Veteran sought treatment because he had been having 
trouble with his left knee for a few days.  There was no history 
of recent or old trauma of any significance.  The physical 
examination showed patellar crepitation.  X-rays were taken of 
the Veteran's knees.  The examiner stated that the x-rays of the 
Veteran's left knee showed an "old non-united fracture of the 
patella."  The x-ray films were subsequently reviewed by an 
orthopedist who interpreted them as showing no abnormalities of 
the joint spaces themselves.  With respect to the left knee, 
there was separation of the left patella into several parts.  The 
orthopedist stated that he could not distinguish with any degree 
of certainty an old fracture from a multipartite formation of the 
patella.  In absence of a traumatic history, the orthopedist 
indicated that he would certainly favor the congenital variation.  
Two major fragments were seen.  The larger or medial fragment 
consisted of 80 percent of the patella, and the smaller or 
lateral fragment consisted of 20 percent of the patella.  The 
small interposed fragment was seen at the upper border of the 
separation.  According to the orthopedist, if that indeed was a 
multipartite patella, degenerative changes could occur at the 
borders of such sesamoids and between fragments of the sesamoids.  
The orthopedist reported that hypertrophic osteoarthritis of the 
patella might account for the Veteran's symptoms and crepitation.  
In addition, if that was the residual of an ancient traumatic 
episode, degenerative change still may account for the symptoms 
at the present time.  The Veteran's service treatment records 
also show that on September 8, 1964, the examiner stated that 
according to the orthopedist, the x-ray films represented a 
bipartite or tripartite patella, which was a developmental 
abnormality, and that was "probably related to the symptoms."  
No treatment was suggested.  According to the records, in May 
1972, the Veteran underwent a separation examination.  At that 
time, in response to the question as to whether the Veteran had 
ever had or if he currently had a "trick" or locked knee, the 
Veteran responded "no."  It was noted that the Veteran had 
injured his left knee in 1965 while playing football, but that 
there was no treatment, complications, or sequela.  The Veteran's 
lower extremities were clinically evaluated as "normal."     

In April 1990, the Veteran underwent a VA examination.  At that 
time, he stated that his left knee would occasionally give out on 
him and cause pain.  According to the Veteran, while he was in 
the military, he injured his left knee playing football.  
Specifically, he noted that he fractured his left kneecap.  Upon 
physical examination, there was no limitation of motion and no 
evidence of muscular atrophy or swelling of any joint.  The 
Veteran complained of pain in the left knee joint on marked 
flexion.  The diagnosis was history of left knee injury; mildly 
symptomatic.  An x-ray was taken of the left knee which was 
reported to show degenerative changes, with some narrowing of the 
lateral half of the joint space and some hypertrophic spurs 
arising from the patella.  There were also bony spurs at the 
medial aspect of the knee joint, mainly arising form the tibia.      

Evidence received subsequent to the June 1991 Board decision 
consists of VA Medical Center (VAMC) outpatient treatment 
records, dated from April 2000 to November 2009, private medical 
statements from F.A.M., M.D., dated in November 2001 and January 
2007, a copy of the Veteran's birth certificate, a lay statement 
from the Veteran's sister, dated in December 2001, and hearing 
testimony.      

VAMC outpatient treatment records, dated from April 2000 to 
November 2009, show that in November 2001, the Veteran underwent 
an evaluation.  At that time, it was noted that he had injured 
his left knee while playing football during service.  The Veteran 
reported that at present, he had left knee pain.  According to 
the Veteran, he was a retired postal employee.  The physical 
examination showed no crepitus in the knees.     

In a private medical statement from Dr. F.A.M., dated in November 
2001, Dr. M. stated that he had recently treated the Veteran for 
left knee pain.  Dr. M. indicated that in 1964, while the Veteran 
was in the military, he was treated for his left knee problems.  
According to Dr. M., the Veteran brought some of his military 
treatment records for him to review.  Until 1990, the Veteran's 
left knee became progressively a little worse each year.  
However, beginning in 1990, his left knee pain became so severe, 
he could not run.  At present, the Veteran's left knee pain was 
constant, and standing, walking, and performing normal activities 
all aggravated his pain.  The Veteran denied any recent trauma or 
falls.  He stated that he never had a problem with his left knee 
prior to 1964.  At the time of the evaluation, x-rays were taken 
of the Veteran's left knee.  The x-rays were reported to show 
severe degeneration of the left knee with three compartmental 
osteoarthritis.  The assessment was of severe degeneration and 
osteoarthritis of the left knee.                 

In December 2001, the Veteran submitted a copy of his birth 
certificate and a lay statement from his sister in support of his 
contention that he did not have a left knee disability prior to 
his entrance into the military.  The Veteran maintained that he 
did not have any defects as a child, and that it was not until he 
injured his left knee while playing football during service that 
he experienced problems with his left knee.  In the lay statement 
from his sister, she reported that the Veteran was a healthy 
child from the time of his birth and that he had no physical 
defects with any portion of his body.    

In a private medical statement from Dr. F.A.M., dated in January 
2007, Dr. M. stated that he had recently treated the Veteran for 
left knee pain.  The Veteran gave a history of a left knee injury 
during service.  At the time of the evaluation, x-rays were taken 
of the Veteran's left knee which were reported to show 
tricompartmental arthritis with medial joint space collapse.  
There was severe patellofemoral and medial compartment spurring.  
The diagnosis was left knee pain and arthritis.  

The Veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in February 2007.  At that 
time, he testified that he injured his left knee during service 
while playing football.  He reported that after his discharge 
from the military in 1972, he did not have any left knee problems 
until 1990.  According to the Veteran, he worked for the United 
States Postal Service as a letter carrier for 10 years and as a 
supervisor for 10 years.      

The Board has reviewed the evidence since the June 1991 decision 
and has determined that the private medical statement from Dr. 
F.A.M., dated in November 2001, is new and material.  In the June 
1991 Board decision, one of the primary reasons for the denial of 
the claim for service connection for a left knee disability was 
that there was no evidence of record linking the Veteran's left 
knee arthritis to his period of service.  The claims file now 
contains a November 2001 private medical statement from Dr. M. in 
which he appears to support the Veteran's contention that his 
left knee arthritis was related to his period of active service. 
Although Dr. M. does not specifically relate the Veteran's left 
knee arthritis to his in-service left knee football injury, he 
nevertheless noted that he had reviewed some of the Veteran's 
service treatment records which were provided by the Veteran, and 
indicated that while the Veteran was in the military, he had 
problems with his left knee, and continued to experience left 
knee problems after his discharge.  Dr. M., in essence, linked 
the Veteran's currently diagnosed left knee arthritis to his in-
service left knee problems.  A supportive nexus opinion was not 
previously of record; such evidence raises a possibility of 
substantiating the service connection claim for a left knee 
disability.  As such, the statement is new and material and 
serves to reopen the claim for service connection for a left knee 
disability.  



ORDER

New and material evidence has been received to reopen a claim for 
service connection for a left knee disability, and to this extent 
only, the claim is granted.


REMAND

In view of the Board's decision above, the Veteran's claim for 
service connection for a left knee disability must be adjudicated 
on a de novo basis without regard to the finality of the June 
1991 decision.

In this case, the Veteran's service treatment records show that 
in September 1964, he sought treatment because he had been having 
trouble with his left knee for a few days.  At that time, there 
was no history of recent or old trauma of any significance.  X-
rays were taken of the Veteran's left knee.  Initially, the 
examiner noted that the x-rays showed an "old non-united 
fracture of the patella."  However, the x-ray films were 
subsequently reviewed by an orthopedist.  The orthopedist stated 
that there was separation of the left patella into several parts 
and that he could not distinguish with any degree of certainty an 
old fracture from a multipartite formation of the patella.  
Nevertheless, because there was no history of recent or old 
trauma, the orthopedist indicated that he would certainly favor 
the congenital variation.  If that indeed was a multipartite 
patella, degenerative changes could occur at the borders of such 
sesamoids and between fragments of the sesamoids.  The 
orthopedist reported that hypertrophic osteoarthritis of the 
patella might account for the Veteran's symptoms and crepitation.        

In light of the above, it is clear that the Veteran was diagnosed 
with multipartite of the left patella during service.  Given that 
multipartite of the patella is congenital in nature, the Board 
finds that by definition, it pre-existed the Veteran's period of 
service.  Accordingly, the statutory presumption of soundness on 
enlistment is not for application in this case.  38 U.S.C.A. § 
1111 (West 2002).        

The Board recognizes the Veteran's contention that he did not 
have any abnormalities at birth.  However, by definition, a 
congenital abnormality means present at birth.  See Stedman's 
Medical Dictionary, 26th edition, p. 382.

The VA General Counsel has indicated that there is a distinction 
between a congenital or developmental "disease" and a 
congenital "defect" for service connection purposes.  
Congenital diseases may be recognized as service-connected if the 
evidence as a whole shows aggravation in service within the 
meaning of VA regulations.  A congenital or development defect, 
on the other hand, under 38 C.F.R. § 3.303(c) (2010), is not able 
to be service-connected in its own right, although service 
connection may be granted for additional disability due to 
disease or injury superimposed upon such defect during service.  
See VAOPGCPREC 82-90 (1990).

Additionally, a disease may be defined as any deviation from or 
interruption of the normal structure or function of any part, 
organ, or system of the body that is manifested by a 
characteristic set of symptoms and signs, and whose etiology, 
pathology, and prognosis may be known or unknown, which is 
capable of improving or deteriorating.  In turn, a defect is 
definable as a structural or inherent abnormality or condition, 
which is more or less stationary in nature, and not considered 
capable of improving or deteriorating.  Id.  

In this case, there is no medical evidence of record that clearly 
identifies the Veteran's multipartite of the left patella as 
being a defect or a disease.  If the congenital abnormality is a 
disease, consideration of the Veteran's claim would require a 
determination as to whether the condition was aggravated during 
service.  Id.  Thus, the Board finds that a medical opinion 
regarding this matter should be obtained.

The Board notes that in the alternative, the Veteran maintains 
that his currently diagnosed left knee arthritis is related to 
his in-service left knee football injury.  In this regard, the 
Board recognizes that in the Veteran's May 1972 separation 
examination report, it was reported that in 1965, the Veteran 
injured his left knee while playing football.  Given that the 
evidence of record shows that the Veteran currently has a 
diagnosis of left knee arthritis, a VA examination, as specified 
in greater detail below, should be performed.  See 38 C.F.R. § 
3.159.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a 
VA orthopedic examination for the purpose of 
determining the nature, severity, and 
etiology of any left knee disability, to 
include osteoarthritis and degenerative 
changes of the left knee.  The claims folder 
and a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner is specifically requested to review 
the Veteran's service treatment records which 
reflect that in September 1964, x-rays were 
reported to show multipartite of the left 
patella, and in the Veteran's May 1972 
separation examination report, it was noted 
that in 1965, the Veteran injured his left 
knee while playing football.  All necessary 
special studies or tests are to be 
accomplished, to include x-rays if deemed 
necessary by the examiner.

After a review of the examination findings 
and the entire evidence of record, the 
examiner should provide an opinion on the 
following:

A.  With respect to the Veteran's 
multipartite of the left patella, which was 
diagnosed during service, is the Veteran's 
multipartite of the left patella a defect 
or a disease, as defined by VAOPGCPREC 82-
90 (generally, a congenital abnormality 
that is subject to improvement or 
deterioration is considered a disease, 
while a congenital abnormality that is more 
or less stationary in nature and not 
considered capable of improving or 
deteriorating is considered a defect)?

B.  If the examiner finds that the 
Veteran's multipartite of the left patella 
is a defect, then was there any 
superimposed disease or injury in 
connection with the congenital defect?  If 
so, is it at least as likely as not (e.g., 
a 50 percent or greater probability) that 
the identified superimposed disease or 
injury is related to the Veteran's period 
of active service?

C.  If the examiner finds that the 
Veteran's multipartite of the left patella 
is a disease, then is it at least as likely 
as not (e.g., a 50 percent or greater 
probability) that the Veteran's 
multipartite of the left patella was 
aggravated by the Veteran's period of 
active service?  In answering this 
question, the examiner must discuss the 
comments by the orthopedist who reviewed 
the Veteran's September 1964 x-rays, who 
noted that with multipartite of the 
patella, degenerative changes could occur, 
and that hypertrophic osteoarthritis of the 
left patella might account for the 
Veteran's symptoms and crepitation.  

If the examiner opines that the Veteran's 
multipartite of the left patella was 
aggravated by his period of active service, 
then the examiner must offer an opinion as 
to whether it is at least as likely as not 
(e.g., a 50 percent or greater probability) 
that such aggravation resulted in 
hypertrophic osteoarthritis of the left 
patella?  Aggravation indicates a permanent 
worsening of the underlying condition as 
compared to an increase in symptoms.  If 
aggravation is found, the examiner should 
attempt to quantify the extent of 
additional disability resulting from the 
aggravation.  



D.  In the alternative, the examiner must 
offer an opinion as to whether it is at 
least as likely as not (e.g., a 50 percent 
or greater probability) that any left knee 
disability that is currently present, to 
include osteoarthritis and degenerative 
changes of the left knee, began during 
service or is otherwise linked to any 
incident of or finding recorded during 
active duty, to include the in-service left 
knee football injury?  

The physician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of the medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

If the physician cannot render these 
opinions without resort to speculation, he 
or she should so state.  A complete 
rationale for any opinion expressed should 
be included in the examination report.

2.  After completion of the above and any 
other development deemed necessary, the RO 
should review and adjudicate the issue of 
entitlement to service connection for a left 
knee disability.  If such action does not 
grant the benefit claimed, the RO should 
provide the Veteran and his representative a 
supplemental statement of the case and an 
appropriate period of time should be allowed 
for response. Thereafter, the case should be 
returned to this Board for appellate review.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).







______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


